DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.

 Status of the Claims
Claims 1-36 and 41-50 are pending.
Claims 6, 13-21, 27-32, 34-36 and 41-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2016.
Claims 37-40 are cancelled.
Claims 1-5, 7-12, 22-26 and 33 are examined herein.
Claims 1-5, 7-12, 22-26 and 33 are rejected.
Claims 1 and 22 are objected to.

Applicant’s Response

Applicant's response, filed 9 May 2022 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Specification filed on 14 November 2013, in the amended Specification filed 9 May 2022 and, in the claims, as amended in the response filed 9 May 2022.

Priority
	This Application is a Continuation application of US 11/001,668 filed on 30 November 2004, now US 8,734,339.
	Acknowledgment is made of Applicant’s claim for priority under 35 USC § 120 to US 11/001,668 filed on 30 November 2004. Priority is granted for each of claims 1-5, 7-12, 22-26 and 33.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings 
The drawings filed 14 November 2013 were previously considered and accepted.

Specification Objections
Applicant’s response filed 9 May 2022 pertaining the objection to the Specification due to various informalities is acknowledged. However, the amendment to the Specification is not fully responsive to all the informalities indicated in the Office Action mailed on 9 November 2021.
The Specification remains objected for the same issues identified in the Office Action mailed on 9 November 2021. 
As indicated in the previous office action the use of the term Bluetooth (paragraph 54 of the originally filed Specification) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because some numerated reference characters are used to refer to different elements of the system shown in Figure 5, as follows:
Reference character 500 is used to refer to: “ECG appliance” (paragraphs 83 and 86) and “intelligent ECG appliance” (paragraphs 83, 86 and 89). 
Reference character 520 is used to refer to: “paste on wireless contacts” (paragraph 83) and “wireless contacts” (paragraph 86).
Reference character 522 is used to refer to: “block diagram” (paragraph 85), “contact system” (paragraph 85), “wireless contacts” (paragraph 86) and “system” (paragraph 87).
Reference character 525 is used to refer to: “electronic assembly” (paragraphs 85 and 86) and “associated electronics” (paragraph 87). 
The Specification refers to the term “electro cardiogram” (see paragraphs 13, 26, 27, 61, 78, 90), “electro cardio gram” (see paragraphs 13, 24, 45, 77, 78, 82, 86, 90) and “electrocardiogram” (see paragraphs 25, 26, 27). The term recognized in the art is “electrocardiogram” (single word). The Applicant is asked to amend the Specification accordingly.
Appropriate correction is requested.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  
In claim 1, line 37 the semicolon between “levels for access” and “and wherein the server is configured to...” should be replaced with a comma.
In claim 22, “the” should be inserted before “receiver” to read “wherein a plurality of biological parameter are received by the transmitter and the receiver....”
Appropriate correction is required.

Claim Interpretation of non-limiting recitations
The following recitations in the claims are not considered as limiting the scope of the claimed system for the reasons stated below:
In claims 1, 8, 11 and 25 the recitation of devices (sensors, wearable and mobile devices, RFID tag, transmitter and receiver) being “enabled for” performing the recited functions is interpreted as said devices being “capable of” performing the recited functions. These recitations are:
 “the sensor is enabled to capture one or more signals” (claim 1, lines 10-11);
“the wearable device is enabled to transmit the electrocardiogram data and the pulse rate to a mobile device” (claim 1, lines 21-22);
“the mobile device is enabled to display and electrocardiogram” (claim 1, line 23);
“the mobile device and/or the wearable device is enabled to generate a warning” (claim 1, lines 25-26);
“the mobile device is enabled for correlating electrocardiogram data with activity data” (claim 1, lines 32-33);
“the mobile device is enabled to send the electrocardiogram data and the activity data to a server” (claim 1, lines 33-34);
“the sensor is enabled to capture continuous electrocardiogram data” (claim 8);
“an RFID tag enabled to provide identification data” (claim 11); and 
“the transmitter and receiver of the wearable device are enabled ...for communication of one or more signals” (claim 25).
The recited devices being “capable of” performing the recited functions are not limited to any particular structure and, any combination of hardware and software that can inherently perform the recited functions is considered as meeting the claimed limitations.
If the Applicant’s intention is to set forth that the recited devices are specifically programmed or configured to perform said functions, the claims should be amended to recite that said devices are “configured to” or “configured for” performing the recited functions.
In claim 1, lines 28-29 the recitation that “the user is uniquely identifiable by the mobile device based on an acquired biometric authentication information to access health data” is interpreted as directed to an attribute of the user. This recitation does not further limit the scope of the claimed system because it is not directed to a function which the recited mobile device is configured to perform. This recitation does not clearly provide a patentable distinction from the art.
If the Applicant’s intention is to set forth that the mobile device is configured to acquire biometric identification and identify or authenticate a user based on the acquired biometric identification, the claim should be amended accordingly.
In claim 1, line 29 the recitation of: “......to access health data” is directed to an intended use of the biometric authentication information. This recitation does not limit the scope of the claimed device because it is not directed to a function which the recited mobile device is configured to perform. If the Applicant’s intention is to set forth that the claim requires the recited system and/or mobile device to be configured to access a health data, the claim should be amended accordingly.
In claim 3 the recitation of: “......such that the assembly is connected to a contact backing with an adhesive....”  is directed to an expression of the purpose or result of including an assembly in the wearable device. This recitation does not limit the scope of the claimed device because it does not recite positive structural limitation of the assembly. If the Applicant’s intention is to set forth that the wearable device includes an assembly connected to a contact backing with an adhesive, the claim should be amended accordingly.
In claim 5 the recitation of: “......for correlation and treatment analysis” is directed to an intended use of the stored electrocardiogram data. This recitation does not further limit the scope of the claimed system because it is not directed to a function which the recited server is configured to perform.
In claim 8 the recitation of: “......for the storage of electrocardiogram data” is directed to an intended outcome of transmitting electrocardiogram data to the mobile device and to the server. This recitation does not further limit the scope of the claimed system because it is not directed to a function which the recited server is configured to perform. If the Applicant’s intention is to set forth that the mobile device and/or the server are configured to store the transmitted electrocardiogram data, the claim should be amended accordingly.
In claim 10 the recitation of: “......to acquire one or more body signals of the user” is directed to an intended use of the plurality of wearable patch devices. This recitation does not limit the scope of the claimed device because it does not recite that the wearable patch device is configured to acquire one or more body signals of the user. If the Applicant’s intention is to set forth that the wearable patch devices are configured to acquire one or more body signals of the user, the claim should be amended accordingly.
In claim 22 the recitation of “wherein a plurality of biological parameters are received by the transmitter and the receiver of the wearable device form one or more implanted devices implanted in the body” describes the source of biological parameters intended to be received by the transmitter and receiver. This recitation does not limit the scope of the system recited in claim 1 because the system of claim 1 does not require implantable devices configured to acquire biological parameters and configured to transmit said biological parameters to the transmitter and the receiver.
In claim 23 the recitation of “wherein a plurality of biological parameters are received as an analog electrical signal from the user by the sensor of the wearable sensor device” is merely informative and describes attributes of a signal. This recitation does not limit the scope of the system recited in claim 1 because the system of claim 1 does not require that the sensor of the wearable device be configured to receive a plurality of biological parameters from the user. This recitation does not limit the system neither structurally nor functionally.
In claim 26 the recitation of “wherein the electrocardiogram data are accessible on a server and wherein access to the electrocardiogram data is available to a remote health professional upon identification and authentication of the remote health professional via a biometric information” is merely informative of attributes of electrocardiogram data in a server and to describing how is access to data granted which does not further limit the claimed system neither structurally nor functionally. The claim does not require that the electrocardiogram data be the same electrocardiogram data that is transmitted to the server recited in claim 1, line 34. If the Applicant’s intention is to set froth that the system includes a server configured to provide access to the electrocardiogram data and, that the system is configured to authenticate a health professional based on biometric data, the claim should be amended accordingly.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 22-26 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on the claim amendments herein.
Claim 1, lines 1-2 and 9-10 recite: “A system including a wearable device comprising.....
a command configured to activate, by a key of the wearable device, the capture of an electrocardiogram signal by a sensor coupled to the wearable device.....”.
The recitation that a system comprises a command configured to activate by a key the capture of an electrocardiogram signal is unclear. 
Firstly, there is lack of antecedent basis in the claim for “the capture of an electrocardiogram signal” as there is no recitation in the claim that an electrocardiogram signal is captured. Secondly, a command is an instruction given to a device or computer to perform a function. A command is non-tangible and therefore cannot be a physical component of a system. A command may be generated by a command processor to an element of a system, such as a sensor or actuator, to perform a task but a command per se cannot exist without a tangible element associated with it. The Applicant is sked to clarify what element of the claimed device provide or is associated with the “command” to capture the electrocardiogram signal. Thirdly, the recitation that the command is configured to activate the capture of the electrocardiogram signal “by a key of a wearable device” is unclear. The broadest most reasonable interpretation of a “key in a wearable device” is that of a button or a switch, or an element which is actuated by a physical action. A key cannot capture an electrocardiogram signal because a key does not have the structural or functional capabilities to capture a signal. A key may be used to activate the generation of a command for a device to perform a task, such as the capture of the signal. The Applicant is asked to clarify what aspect of a “key” enables the capture of an electrocardiogram signal. Clarification is requested.
For examination purposes prior art teaching or suggesting devices comprising a keyboard or a keypad configured to receive a command from a user and, further comprising a command processor for performing monitoring functions of the device including the acquisition of an electrocardiogram signal will be interpreted as meeting the claimed limitations. 
Claim 1, lines 11-13 recite: “wherein the sensor is enabled to capture one or more signals of a heart of a user including at least the electrocardiogram signal and user annotated conditions related to capture”.
The recitation of “user annotated conditions related to capture” without setting forth what the capture pertains to is unclear. The Applicant is asked to clarify whether the “conditions related to capture” pertain to the capture of the electrocardiogram signal or, to the capture of the annotated conditions. Clarification is requested.
For examination purposes, prior art teaching or suggesting the capture of information provided by the user during or, as part of, the monitoring process will be interpreted as meeting the claimed limitation.
In claim 33 there is lack of antecedent basis for “the substrate” and for “the attaching”. Claim 33 depends from claim 1 and there is no recitation in claim 1 for a substrate and for any element of the device being attached. The lack of antecedent basis renders the claim indefinite as to what element of the claimed system is associated with a substrate that includes a “a conducive adhesive” and the claim is unclear as to what is being attached. Clarification is requested.
For examination purposes, prior art teaching or suggesting monitoring devices comprising an electrically conductive coating for establishing an electrical contact between the patient’s skin and an electrode will be interpreted as meeting the claimed limitations.
 Claims 2-5, 7-12 and 22-26 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections- Response to Arguments
Applicant’s arguments filed on 9 May 2022 have been considered. A new grounds of rejection has been set forth based on further consideration of the claims herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 1-5, 7-10, 12 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0122488 to Mazar (cited in the previous Office Action) in view of US 6,463,417 to Schoenberg (cited in the previous Office Action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Mazar a patient management system (¶ 31; Figure 2).
With regard to claim 1, Mazar teaches a system including a wearable device (¶ 31, 33, 39, 44-46; Figure 2) comprising:
a battery coupled to the wearable device (¶ 59). 
the wearable device comprising a touch screen and a keyboard (¶ 39, 41, 44-46). 
the wearable device configured to accept voice input and touch based key input (¶ 41).
wherein the wearable device is configured to provide audio, video, and graphics (¶ 44-46; Figures 2 and 3).
a command configured to activate, by a key of the wearable device, the capture of an electrocardiogram signal by a sensor coupled to the wearable device, 
wherein the sensor is enabled to capture one or more signals of a heart of a user including at least the electrocardiogram signal (¶ 36-37, 39; Figure 2). Mazar teaches devices (202, 204 and 206) which measure physiological data including cardiac activity and heart characteristics.
and user annotated conditions related to capture (¶ 41 and 49). Mazar teaches that the devices (202, 204 and 206) capture information provided by the user during or as part of, the monitoring process.
a processor coupled to the wearable device, wherein the processor is programmed to generate an electrocardiogram data based at least in part upon the one or more signals (¶ 33, 34, 44-46). Mazar teaches that the devices 202, 204 and 206 are configured for data analysis, as such, they include a processor. Further, device 206 includes or is part of a computer system (¶ 45, Figure 3).
a memory coupled to the processor, wherein the memory is configured to record the electrocardiogram data over a period of time (¶ 33). Mazar teaches that the devices (202, 204 and 206) are configured to store data related to physiological measurements.
the wearable device configured to acquire a pulse rate of a user (¶ 32,33, 36; Figure 2).
a transmitter and a receiver coupled to the processor, wherein the wearable device is enabled to transmit the electrocardiogram data and the pulse rate to a mobile device (¶ 47, 53, 65). Mazar teaches that devices (202, 204 and 206) transmit data to and receive data from an interrogator/transceiver unit 208 (ITU). Mazar teaches that the ITU comprises a hand-held device such as a PDA or cellular phone.
wherein the mobile device is enabled to display an electrocardiogram on a display of the mobile device based on the electrocardiogram data (¶96). Mazar teaches that the ITU is capable of displaying recorded data, an ideal range for the data, a conclusion based on the recorded data, and a recommended course of action.
 wherein the mobile device and/or the wearable device is enabled to generate a warning when the electrocardiogram data includes data of a possible emergency health condition (¶ 49 and 94). Mazar teaches that the ITU provides an audible or visual alarm when a significant heart arrhythmia is imminent or currently taking place
wherein the user is uniquely identifiable by the mobile device based on an acquired biometric authentication information to access health data (¶ 67-68). Mazar teaches that the ITU includes a unique identification number to associate the collected data with a specific patient.
wherein the wearable device captures activity data (¶ 39). Mazar teaches that the devices (202, 204 and 206) include a GPS.
wherein the mobile device is enabled for correlating the electrocardiogram data with activity data (¶ 110-111, 130-132, 134 and 146). Mazar’s mobile device (ITU) is enabled for data analysis (¶ 48 and 54), the ITU comprises a processor-based device (¶ 52-53) and therefore is capable of performing any function if programmed accordingly including data correlation.
wherein the mobile device is enabled to send the electrocardiogram data and the activity data to a server (¶ 50; Figure 2). Mazar teaches that the ITU transmits data gathered from the devices (202, 204 and 206) to a host 212. The host includes a server computer (¶ 61).
wherein the server is configured to maintain user specific data including the activity data and the electrocardiogram data; and wherein the server configured to provide access to the user specific data to one or more selected entities (¶ 69, 91-93; Figure 2). Host 212 includes a patient database 400 which stores medical records and data related to devices 202, 204 and 206. The data is securely accessible to the caregiver and/or the patient via a web interface. 
Mazar does not teach that the data stored in the patient database is securely associated to one or more permission levels for access and Mazar does not teach that the entities that access the data are defined by the user (as in claim 1, lines 36, 37 and 39).
Schoenberg teaches a method of and system for distributing medical information for an individual over a communications network (Abstract). Referring to figure 2, the patient generates security access codes which will provide varying access to the patient's medical records. The patient then generates hierarchical categories into which the patient's medical information will be stored. These categories range from a low security category, for information that the patient is less concerned about becoming known by a third party, to a high security category, for information that the patient is more concerned about becoming known by a third party. The patient and/or the patient's physician then determine the level of privacy that is desired for each piece of medical information in the patient's medical record (col. 4, lines 52-57; Figure 2).
Mazar and Schoenberg are directed to systems and methods which require the distribution of a patient’s medical information to a third party.
Thus, Mazar and Schoenberg are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Mazar with Schoenberg. One would have been motivated to do so and had a reasonable expectation of success in doing so because Schoenberg teaches that a disadvantage of the storage of patient data without restricting access (as in Mazar) is that there is no way to prevent unnecessary medical data from being divulged to the medical care provider, thus potentially risking the patient's privacy (col. 1, lines 44-67 and col. 2 lines 1-10). The skilled artisan would be motivated to modify Mazar with the teachings of Schoenberg because this would lead to the predictable result of protecting the patient’s privacy and confidentiality which is an explicit concern by Mazar (¶ 64, 83 and 87).
With regard to claim 2, see Mazar at ¶ 33-35 and 44. Mazar teaches that the devices (202, 204 and 206) are configured to provide therapy in response to the analyzed patient data including a physical stimulation as an electric shock. 
With regard to claim 3, see Mazar at ¶ 44-45. Mazar teaches that device 206 can be any device. As such, it includes an assembly.
With regard to claim 4, see Mazar at ¶ 39.
With regard to claim 5, see Mazar at ¶ 62, 65, 69, 91-93; Figure 2. Mazar teaches that the devices (202, 204 and 206) are configured to communicate with the host (server) which includes a database of patient information 
With regard to claims 7 and 9, see Mazar at ¶ 74-77 and Figure 2. Mazar teaches that the host (server) includes a patient analysis module 550 which utilizes information collected by the advanced patient management system 200, as well as information for other relevant sources, to analyze data related to a patient and provide timely and predictive assessments of the patient's well-being
With regard to claim 8, see Mazar at ¶ 36-37, 39, 43, 48, 53 and 65; Figure 2.
With regard to claim 10, see Mazar at ¶ 39. 
With regard to claim 12, see Mazar Figure 2.
With regard to claim 22, see Mazar at ¶ 33. Mazar teaches that the devices (202, 204 and 206) can be implanted devices.
With regard to claim 23, see Mazar at ¶ 39. 
With regard to claim 24, see Mazar at ¶ 33-34. 
With regard to claim 25, see Mazar at ¶ 48, 55, 60-63 and Figure 2. Mazar teaches that the devices (202, 204 and 206) are enabled for communicating amongst each other, with the ITU and/or the host (server).  A such, the transmitter and receiver of the wearable device (206) are “enabled with multiple channels” for communication.
With regard to claim 26, see Mazar at ¶ 64. 
B. Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0122488 to Mazar in view of US 6,463,417 to Schoenberg as applied to claim 1 above in further view of US 2006/0066449 to Johnson (cited in the previous Office Action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Mazar teaches a patient monitoring system comprising a physiological condition monitoring device. With the provisions by Schoenberg the data stored in the patient database is associated with permission levels for access defined by the user.
However, neither Mazar nor Johnson teach that monitoring device includes an RFID tag enabled to provide identification data of the user to a mobile device (as in claim 11).
Johnson teaches a system for monitoring physiological activity. The system includes a sensor for monitoring the selected physiological activity of the person and a Radio Frequency Identification (RFID) tag coupled to the sensor, the RFID tag including a unique identifier, the passive wireless tag being configured to, when polled, generate, store and transmit a monitoring signal representative of the selected physiological activity and of the RFID tag unique identifier (¶ 10).
Mazar in view of Schoenberg as modified and Johnson are directed to systems comprising sensors associated with a patient for monitoring physiological parameters.
This, Mazar as modified by Schoenberg and Johnson are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have modified the monitoring device of Mazar as modified by Schoenberg to include an RFID tag as taught by Johnson. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Johnson teaches the sensors for monitoring physiological parameters can be configured to include an RFID tag. An additional advantage is realized by securely associating the information obtained by the sensor with an identified patient (see Johnson at ¶ 24) which is of relevance to Mazar who is explicitly concerned with ensuring that communication of the sensor data acquired by the monitoring device is securely communicated to the patient management system (see Mazar at ¶ 64).
C. Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0122488 to Mazar in view of US 6,463,417 to Schoenberg as applied to claim 1 above in further view of US 4,643,193 to DeMarzo (cited in the previous Office Action) as evidenced by US 5,632,272 to Diab (cited in the previous Office Action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Mazar teaches a patient monitoring system comprising a device configured to monitor heart characteristics (¶ 39). With the provisions by Schoenberg the data stored in the patient database is associated with permission levels for access defined by the user.
However, neither Mazar nor Schoenberg teach that the device comprises a conductive adhesive for the attaching, wherein the conductive adhesive is removable (as in claim 33).
DeMarzo teaches a heart characteristic sensor (ECG) comprising an electrically conductive coating for establishing an electrical contact between the patient’s skin and the electrode (Abstract; col. 3, lines 1-10).
 Mazar in view of Schoenberg as modified and DeMarzo are directed to devices for monitoring heart characteristics.
Thus, Mazar in view of Schoenberg as modified and DeMarzo are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Mazar as modified by Schoenberg with DeMarzo. One would have been motivated to do so and had a reasonable expectation of success in doing so because DeMarzo teaches that an advantage of the conductive coating is that it promotes enhanced electrical contact between the skin of the patient and the sensor thereby avoiding motion artifacts (col. 4, lines 5-25). The skilled artisan would be motivated to modify Mazar as modified by Schoenberg with the teachings by DeMarzo because, as evidence by Diab, it is known in the art that motion artifacts distort the measured signals which making it difficult to distinguish the monitored physiological signal (see Diab under Description of the Related Art). Modifying the device by Mazar as modified by Schoenberg with a conductive adhesive as taught by DeMarzo would improve the system by Mazar as modified by Schoenberg by minimizing the effect of distortions on the measured physiological signal.

35 USC 103 Rejections-Response to Arguments
Applicant arguments filed on 9 May 2022 have been considered. The Applicant asserts that “Without agreeing to the merits of the rejections, Applicants have amended the claims appropriately to render said rejections moot” and that “when considered as a whole, therefore, it is respectfully submitted that the claims herein recite subject matter that would not have been obvious to those of ordinary skill in the art at the time of the invention, based on any permissible combination of the cited art including Mazar, Schoenberg, DeMarzo, Diab, Johnson, or any other references and withdrawal of the rejections under § 103(a) is respectfully requested”. 
Itis respectfully submitted that these arguments are not persuasive. The Applicant has not provided any specific arguments to rebut the Examiner’s interpretation of the cited art as they pertain to each of the claimed limitations including the newly added limitation to claim 1 and, the Applicant has not provided any argument to rebut the Examiner’s rationale to combine the cited references to arrive at the claimed invention. Contrary to the Applicant’s assertion, the cited art to Mazar and Schoenberg, in combination, teach the limitations of claims 1-5, 7-10, 12 and 22-26 for the reasons stated above, the cited art to Mazar, Schoenberg and Johnson, in combination, teach the limitations of claim 11 for the reasons stated above and the cited art to Mazar Schoenberg and DeMarzo as evidenced by Diab teach the limitations of claim 33 for the reasons stated above.
A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631